Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 03/04/2021 in which claims 1, 21, 24 were amended, claims 13-20 were cancelled, claims 26-28 were  added has been entered of record. Currently, claims 1-12 and 21-28 are pending in light of the amendment.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-12 and 21-28 are allowable.
The prior art is silent with respect to:
The newly amended material tough in claims 1 and 21, in combination with other limitations.
With respect to claim 26, wherein the first unipolar selector is configured to allow current to flow through the MTJ device along a first direction; a second unipolar selector disposed within the dielectric structure and coupled to the first electrode, wherein the second unipolar selector is configured to allow current to flow through the MTJ device along a second direction opposite the first direction; and wherein the first unipolar selector has an uppermost surface that continuously extends from directly below the MTJ device to directly below the second unipolar selector, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827